Citation Nr: 1125368	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  07-34 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lincoln, Nebraska


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred on May 10, 2007 at Bryan LGH Heart Institute.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from July 1958 to April 1968.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Department of Veterans Affairs (VA) Medical Center in Lincoln, Nebraska (VAMC).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  

The  the issue of service connection for ischemic heart disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


REMAND

The Veteran is claiming payment or reimbursement of medical expenses incurred as a result of medical treatment that he received in May 2007 at Bryan LGH Heart Institute.  Of record, is a Health Insurance Claim Form showing that the treatment was rendered for diagnosed congestive heart failure, chronic ischemic heart disease, and mitral valve disorder.  The records of the actual treatment that the Veteran received on that day have not been associated with the claims file.  The VAMC denied entitlement to payment or reimbursement because the treatment was not rendered for emergent disorders.  Review of these records is necessary to ascertain whether or not the treatment was emergent in nature.  Under these circumstances, it is necessary to remand the appeal.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary consent, the VAMC/AMC should contact the private medical care provider and request copies, for association with the claims folder, of any and all records of treatment that the Veteran received at Bryan LGH Heart Institute in May 2007.  

2.  Thereafter, the VAMC/AMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

